421 F.2d 1360
James V. MILLER, Petitioner-Appellant,v.B. J. RHAY, Superintendent, Washington State Penitentiary, Appellee.
No. 23172.
United States Court of Appeals, Ninth Circuit.
March 12, 1970.

Jerry Green (argued), Berkeley, Cal., for appellant.
Paul J. Murphy (argued), Asst. Atty. Gen., John J. O'Connell, Atty. Gen., State of Washington, Olympia, Wash., for appellee.
Before CHAMBERS, KOELSCH and TRASK, Circuit Judges.
PER CURIAM:


1
The order appealed from is vacated.


2
It is our view that the state should be required to respond and to submit to the district court the state trial transcript brought here.


3
We do not reach at this time the by-pass issue or the question of whether the trial transcript adequately answers the contentions of appellant's petition.


4
Remanded for proceedings consistent with the foregoing.